Citation Nr: 0629591	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right 
testicle removal.

2.  Entitlement to a low back disorder with arthritis.

3.  Entitlement to service connection for residuals of a left 
buttock laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to November 
1965.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The Board remanded these claims in June 2004 for further 
evidentiary development.

Another matter remanded by the Board in June 2004, 
entitlement to service connection for residuals of a 
dislocated left second toe, was later service-connected by 
the RO in January 2006.  That matter, therefore, is no longer 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  A June 1961 entrance physical examination noted an 
undescended right testicle.

2.  The veteran underwent a right orchiectomy during service 
in July 1961.

3.  Resolving reasonable doubt in the veteran's favor, the 
pre-existing undescended right testicle was aggravated during 
his military service, necessitating the orchiectomy.  

4.  A chronic low back disorder was not manifested in 
service, arthritis of the lumbar spine was not manifested in 
the first year following separation from active duty, and it 
is not shown that any current low back disability is related 
to service.

5.  A left buttock laceration in service was acute and 
resolved with no residual disability; it is not shown that 
the veteran currently has residuals of a left buttock 
laceration.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a pre-
existing undescended right testicle was aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

2.  Service connection for a low back disorder with arthritis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

3.  Service connection for residuals of a left buttock 
laceration is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
statement of the case (SOC) issued in February 2003 and a 
notice letter dated in June 2004 satisfied the above cited 
criteria.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
holding that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of 
a service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with 
sufficient Dingess notice.  See May 2006 letter to veteran.  

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

The Board acknowledges that notice required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  While VA failed to follow that 
chronological sequence in this case, any defect with respect 
to the timing of the VCAA notice requirement was harmless.  
Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, 
after notice was provided in a February 2003 SOC and June 
2004 correspondence, the January 2006 supplemental SOC (SSOC) 
readjudicated the claims.  Hence, VA fulfilled the 
requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  The actions taken by VA have cured any timing error.  
Further, the purpose behind the notice requirement was 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  As there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
any timing error was harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial for the Board to proceed to 
decide this appeal.  

Factual Basis

The veteran claims entitlement to service connection for 
right testicle removal residuals, a low back disorder with 
arthritis, and for residuals of a left buttock laceration.  
The RO denied these claims in July 2002, finding that, 
respectively, the veteran's pre-existing right undescended 
testicle was not aggravated during his military service, 
arthritis with low back pain was neither incurred in nor 
aggravated by service, arthritis was not manifested to a 
compensable degree within one year following the veteran's 
separation from active duty, and that no chronic left buttock 
disability was demonstrated.  The Board concurs in part and 
reverses in part.  

The service medical records show that at a June 1961 service 
enlistment examination the veteran had an undescended right 
testicle located in and out of the inguinal canal.  Following 
a right orchiectomy he complained of pain in July 1961.  A 
well healed scar was diagnosed.  

A July 1962 health record shows that the veteran received a 
quarter inch laceration in the left buttock area.  The wound 
was cleaned and he received a tetanus booster.  

The appellant complained of back pain in January 1964.  A 
left paravertebral muscle spasm was observed on examination, 
and a low back strain was diagnosed.  Recurrence of low back 
strain was reported in February 1964.  

At the veteran's November 1965 service separation examination 
no complications or residuals of the inservice right 
orchiectomy were reported.  The right testicle was absent, 
and the left testicle was evaluated as normal.  Clinical 
examination of the veteran's spine and skin revealed 
clinically normal findings.  

A July 1983 private medical record notes a diagnosis of an 
acute herniated nucleus pulposus.  A 1980 X-ray [not on file] 
reportedly showed very mild arthritic changes.  

A private medical report showing that the veteran was 
examined in February and March 2002 notes a solitary left 
testicle.  

The veteran provided testimony before the undersigned at a 
September 2003 videoconference hearing.  He testified that he 
injured his back inservice after falling from a moving truck, 
that he has had intermittent back problems since, and that he 
was treated by a private physician.  See page five of 
transcript.  The veteran testified that his testicle was 
removed during basic training after he was told removal was 
necessary to prevent cancer.  See page seven of transcript.  
He added that he had residual post operative groin pain and 
tenderness.  See page eight of transcript.  Finally, the 
veteran testified that he incurred a laceration on his left 
buttock while in the service which still caused occasional 
pain and tenderness in the laceration area.  See page 10 of 
transcript.  

As noted as part of the Board's June 2004 remand, the veteran 
listed the names of several private medical providers.  
Pursuant to the remand, he was asked to provide contact 
information and necessary authorizations and releases so that 
VA could attempt to obtain these private medical records.  
See June 2004 letter.  The veteran informed VA later in June 
2004 by letter that he had no additional evidence to submit 
in support of his claims.  

A June 2005 VA skin examination report shows that the veteran 
complained of occasional shooting pain and tenderness in his 
left buttock since incurring a laceration in 1964 or 1965.  
Examination of the left buttock showed no evidence of scar 
tissue.  No skin breakdown, pigment changes, or current 
lesions were shown.  The veteran's left buttock skin was 
consistent with his right buttock skin.  The examiner 
indicated that the veteran may have some type of cutaneous 
dysesthesia.  

A June 2005 addendum to the examination report notes that the 
physician who examined the veteran observed that skin on the 
left buttock appeared entirely normal, and that there was no 
evidence of scarring.  The physician added that no evidence 
of cutaneous injury in the buttock region was observed.  
Finally, in November 2005, the physician indicated that he 
had reviewed the veteran's claims file as part of the 
examination.  

The report of an October 2005 VA genitourinary examination 
shows that the veteran complained of scrotal pain since 
having a testicle removed inservice.  The veteran provided a 
history of a prostatectomy for prostate cancer two years 
earlier.  The veteran was apparently confused as to which 
testicle was in fact removed; it was the right one.  
Examination was difficult to perform due to the veteran's 
morbid obesity.  The scrotum was tender to palpation.  One 
testicle was noted to be present, which appeared to be normal 
to palpation.  The examiner commented that there were no 
other physical findings to explain the veteran's complaints 
of scrotal pain.  

A July 2005 VA orthopedic examination report shows that the 
examiner noted back pathology in 1983.  The veteran reported 
falling from a truck inservice and of having intermittent 
pain since that time.  X-ray examination of the lumbar spine 
was noted to show either autofusion of L5-S1 or congenital 
sacralization of L5.  Lumbar spondylosis was diagnosed.  The 
examiner opined that it was not likely that the veteran had 
arthritis of the back either during his period of service or 
within the first postservice year.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Arthritis is presumed to have been incurred in service if it 
becomes manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant.  The 
reasonable doubt rule, however, is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Finally, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Analysis

Residuals of Right Testicle Removal

In this case, presumption of soundness is not at issue since 
the veteran's induction examination noted an undescended 
right testicle.  See 38 U.S.C.A. § 1111.  The veteran does 
not dispute this fact.  Thus, the question before the Board 
to decide is whether his pre-service, undescended right 
testicle was aggravated during service.  

The evidence shows that the veteran's undescended right 
testicle appears to have been asymptomatic prior to service.  
He complained of post surgery right orchectomy pain in July 
1961.  The necessary clear and unmistakable evidence is not 
shown in this case to rebut the presumption of in-service 
aggravation.  Hence, resolving reasonable doubt in the 
veteran's favor, his undescended right testicle was 
aggravated during basic training necessitating in-service 
surgery.  See 38 C.F.R. 3.306(b)(1).  

Accordingly, service connection for residuals of right 
testicle removal is granted.

The appeal is allowed.

Low back Disorder with Arthritis

There is a medical diagnosis of current back disability.  
Lumbar spondylosis was diagnosed in the course of the July 
2005 VA orthopedic examination.  The veteran attributes his 
back problems to service, and, specifically to an injury 
which occurred as a result of a fall.  While a low back 
strain was diagnosed on two occasions in 1964, no other back 
complaints, abnormal findings, or treatment were reported.  
Hence, the back-related treatment appears to have been acute 
in nature.  Furthermore, on November 1965 separation 
examination no back problems were either complained of or 
diagnosed.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested during 
active service and has persisted since, is not warranted.  

The earliest competent (medical) evidence of any postservice 
back pathology is shown to have begun in 1983, while the 
veteran was a civil service employee.  See July 2005 VA 
orthopedic examination report.  Further, arthritis was not 
manifested within one year following the veteran's separation 
from active duty.  Consequently, presumptive service 
connection for low back arthritis under 38 U.S.C.A. §§ 1112, 
1113 is not warranted.  There is no postservice continuity of 
complaints or symptoms pertaining to a back disability 
between discharge and 1983.  Such a lapse of time between 
service separation in 1965, and the earliest documentation of 
current chronic back disability is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Finally, the record is devoid of 
any medical opinion which relates any back disability to 
service or to any event therein.  On the contrary, the VA 
examiner in July 2005 essentially opined that such a 
relationship did not exist.  

Without competent evidence of a nexus between current back 
disability and service, service connection for such 
disability is not warranted.  The veteran's statements and 
testimony relating current back problems to service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.

Residuals of a Left Buttock Laceration

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had an acute left buttock 
laceration in service, no left buttock disorder was noted on 
service discharge examination.  Further, the medical evidence 
on file dated since to include a June 2005 VA skin 
examination report, makes no mention of symptoms or a 
diagnosis of a left buttock laceration.  In the absence of 
proof of a present disability, there cannot be a valid claim 
[of service connection].  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran was advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability.  See June 2004 letter.  He has 
not submitted any evidence of a current diagnosis of a left 
buttock disorder.  The threshold requirement for establishing 
entitlement to the benefit sought is not met.  Hence, this 
claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for residuals of right 
testicle removal is granted.

Entitlement to service connection for a low back disorder 
with arthritis, and residuals of a left buttock laceration is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


